Citation Nr: 0209198	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  97-03 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for vision defects variously diagnosed as 
refractive error, astigmatism, lattice degeneration and 
hysterical amblyopia and claimed as blurred vision.

2.  Entitlement to service connection for a disability 
manifested by dry eyes, claimed as an undiagnosed illness due 
to Persian Gulf service, or on a direct basis.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran served on active duty from June to September 1981 
and from September 1990 to May 1991, including duty in the 
Southwest Asia theater of operations from November 6, 1990, 
to April 16, 1991.

This appeal arises from rating decisions of July 1996 and 
August 1998 from the Montgomery, Alabama, Regional Office 
(RO).  The veteran appealed from these decisions to the Board 
of Veterans' Appeals (Board), and the Board remanded the case 
in June 1999 and again in June 2000 for additional 
evidentiary development.  The case is again before the Board 
for consideration.

When the Board remanded this case in June 1999, it noted that 
a new legal basis for claiming entitlement to service 
connection based on undiagnosed illnesses in certain veterans 
had been adopted since the veteran's claim for service 
connection for refractive error had been denied in November 
1994.  In so noting, the Board inadvertently omitted the 
issue of whether new and material evidence had been presented 
to reopen the claim of entitlement to service connection for 
diagnosed eye conditions.  Thus, the Board has restated the 
issues as on the cover page.

The instant appeal is advanced on the docket to correct an 
administrative error that caused significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  A rating decision of November 1994 disallowed service 
connection for refractive error and astigmatism claimed as 
blurred vision, notifying the veteran of the decision by 
letter of November 10, 1994.

2.  The veteran did not appeal from the November 1994 rating 
decision during the year following November 10, 1994.

3.  Evidence relating to the veteran's vision presented or 
secured since November 1994 is either duplicates of evidence 
of record in November 1994 or new and unrelated to whether 
the veteran developed a vision disorder in service other than 
a refractive or other developmental error of vision.

4.  Dry eyes is a symptom associated by competent medical 
opinion with several possible conditions, and it is thus not 
an undiagnosed illness originating during service in the 
Southwest Asia theater of operations, or manifesting 
continuity of symptomatology since service.

5.  Chronic myofascial pain syndrome and fibromyalgia with 
minor degenerative changes of C-6 and C-7 vertebrae, mild 
diffuse osteopenia of the thoracic spine, and low back pain 
with minor central disk bulging at L4-5 and L5-S1 as likely 
as not originated in service.

6.  Right wrist tenosynovitis and carpal tunnel syndrome as 
likely as not originated in service.


CONCLUSIONS OF LAW

1.  The rating decision of November 1994 denying service 
connection for refractive error and astigmatism claimed as 
blurred vision is final.  38 U.S.C.A. § 7105(a), (b)(1), 
(d)(3) (West 1991); 38 C.F.R. §§ 3.160(d), 20.1103 (2001); 66 
Fed. Reg. 50,318-50319 (Oct. 3, 2001) (to be codified as 
amended at 38 C.F.R. § 20.302(b)).

2.  New and material evidence has not been presented or 
secured, and the claim of entitlement to service connection 
for blurred vision is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

3.  Dry eyes were not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1117 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.317 (2001).

4.  Chronic myofascial pain syndrome and fibromyalgia with 
minor degenerative changes of C-6 and C-7 vertebrae, mild 
diffuse osteopenia of the thoracic spine, and low back pain 
with minor central disk bulging at L4-5 and L5-S1 were 
incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).

5.  Right wrist tenosynovitis and carpal tunnel syndrome were 
incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) prescribed VA's duties of 
notice and assistance to claimants for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  VA has promulgated regulations implementing the 
VCAA.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The veteran fulfilled the requirement to file an application 
in the form prescribed by the Secretary with her original 
application for compensation in August 1993.  38 C.F.R. 
§ 3.151 (2001).  Thus, there is no issue as to provision of a 
form or instructions for applying for the benefit.  38 
U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)(2)).

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  VA notified 
the veteran of evidence necessary to substantiate her several 
claims by letters of January and July 1996, April 1998, and 
July 2000; the statements of the case (SOC) of December 1996 
and December 1998, the supplemental SOCs (SSOC) of February 
and December 1998, February 1999, January 2000 and November 
2001.  These documents together requested specific evidence 
and described evidence by type, listed the evidence 
considered, the legal criteria of entitlement to service 
connection or to reopen previously disallowed claims, and the 
analysis of the facts as applied to those criteria, thereby 
informing the appellant explicitly and by implication of the 
information and evidence necessary to substantiate her 
claims.  The Board concludes from these actions that VA has 
discharged its duty to inform the appellant of the type of 
information and evidence necessary to substantiate her 
claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
five letters of January 1996, VA requested medical records 
from those private physicians and facilities from whom the 
veteran had authorized VA to obtain evidence, with another 
request in April 1998 to another practitioner whom the 
veteran authorized to release information.  VA treatment 
records from October 1991 to October 2000 are of record.  
There is no indication that other VA records can reasonably 
be expected to be of record that are not; consequently no 
other VA records appear to be constructively but not actually 
of record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
VA initiated efforts to obtain service medical records in 
October 1993 and persisted through numerous requests to all 
known archives and likely custodians until February 2001.  VA 
received service medical records in September 1994, from the 
veteran in January 2001, and from the National Guard 
custodian in February 2001.  The National Guard commander 
reported that those provided in February 2001 were all there 
were.  These actions discharged VA's duty to assist the 
veteran to obtain evidence to substantiate her claims.

VA must inform the claimant of its failure to obtain any 
evidence that it has sought in support of the claim.  38 
U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(e)).  VA notified the veteran by letter of 
April 1997 of health care providers that had not responded to 
requests for evidence or information.  Regarding specific 
service records the veteran has alleged exist, the veteran 
articulated her actual knowledge that certain records alleged 
to exist are not of record in October 1998 hearing testimony 
and in a March 2000 statement to her United States 
Representative.  Whereas she has actual knowledge that VA has 
not obtained putative records, any particular duty VA has 
under the VCAA to notify her is moot, as the purpose of the 
law is served by her actual knowledge.  The Board concludes 
that VA has no outstanding duty to notify the veteran of the 
nonreceipt of any evidence.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The RO afforded the appellant VA 
examinations in August 1999 and in April 2001, including a 
November 2001 addendum to the April 2001 orthopedic 
examination.  The examiners reported their medical opinions 
on matters pertinent to the several claims on appeal.  VA has 
discharged the medical examination and opinion element of the 
VCAA.

The Board sees no areas in which further development may be 
fruitful.  The RO has substantially discharged the 
requirements of the VCAA, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, there is no 
prejudice to the veteran in the Board's consideration of the 
VCAA regulations in the first instance, because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  
Id.

Finally, there is one caveat to required implementation of 
the VCAA in this case as regards the matter whether to reopen 
the claim for blurred vision.  The implementing regulations 
exclude assistance in obtaining evidence, affording medical 
examinations or soliciting medical opinions in claims filed 
before August 29, 2001, to reopen finally decided claims.  66 
Fed. Reg. 45,620 (Aug. 29, 2001).  VA has afforded the 
veteran extensive assistance in developing evidence to reopen 
her claim for blurred vision prior to the promulgation of the 
VCAA regulations.  Consequently, she has obtained a greater 
benefit of VA assistance than is provided under the new law.

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).  Other laws and regulations 
pertain to the specific claims under review and are discussed 
below.

A.  Whether to Reopen a Previously Denied Claim for Blurred 
Vision

The veteran's initial claim regarding her eyes was for 
"blurred" vision, without attribution to a diagnosis.  The 
RO initially denied service connection for refractive error.  
Subsequent adjudication considered refractive error and 
astigmatism.  The claim has evolved to include lattice 
degeneration and/or hysterical amblyopia.  However diagnosed 
or claimed, the veteran's underlying complaint has been 
blurred vision.  Despite the change of nomenclature and 
various etiologies attributed to the disability, the claim 
remains the same.  Ashford v. Brown, 10 Vet. App. 120, 123 
(1997); but see Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996) (a claim based on the diagnosis of a new mental 
disorder . . . states a new claim, for the purpose of the 
jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement).  Consequently, the Board deems the 
additional or differently named conditions claimed as 
affecting the veteran's vision as subject to the November 
1994 rating decision.

The RO denied the appellant's claim for service connection 
for refractive error and astigmatism in November 1994, 
notifying the veteran by letter of November 10, 1994 of the 
denial and of her appellate rights.  The veteran filed a 
notice of disagreement (NOD) in August 1995, and the RO 
issued an SOC on December 8, 1995.  Whereas the SOC issued 
more than a year after the notice of disallowance and 
appellate rights, the veteran had 60 days to perfect her 
appeal.  38 U.S.C.A. § 7105(d)(3) (West 1991); 66 Fed. Reg. 
50,318-50319 (Oct. 3, 2001) (to be codified as amended at 
38 C.F.R. § 20.302(b)).

The veteran filed an unsigned VA form 9 (Appeal to Board of 
Veterans Appeals) in October 1996.  The RO returned it to her 
with a letter of November 8, 1996, informing her the time to 
appeal from the November 1994 rating decision ran out on 
February 8, 1996, and the RO would construe the document as a 
"reopened" claim upon her return of it, signed.  Dismissal 
of an appeal for untimely response to an SOC is within the 
RO's discretion.  Id.  When the veteran did not perfect her 
appeal on time, the November 1994 rating decision became 
final.  38 U.S.C.A. § 7105(a), (b)(1), (d)(3) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.1103 (2001); 66 Fed. Reg. 50,318-
50319 (Oct. 3, 2001) (to be codified as amended at 38 C.F.R. 
§ 20.302(b)).

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 1991).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This claim to 
reopen was already pending on the effective date of the most 
recent amendment of 38 C.F.R. § 3.156(a), which expressly 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
Consequently, this appeal is decided under the older version 
of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since November is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since November 1994 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

Service medical records before VA in November 1994 included 
reports of multiple refraction examinations for visual acuity 
of distance vision.  All findings noted hereafter are of 
uncorrected visual acuity at distance.  In March 1981 
examination revealed bilateral visual acuity of 20/30.  In 
March1986, visual acuity was 20/20 bilaterally.  In April 
1990, visual was 20/30 bilaterally.  In October 1990, visual 
acuity tested as 20/25 bilaterally and 20/20 bilaterally with 
retesting.

Based on this evidence, the RO found the veteran to have a 
refractive error that is not a disease or injury under VA 
law, hence disability related to refractive error is not 
amenable to service connection.  See 38 C.F.R. § 3.303(c) 
(2001).

Evidence submitted since November 1994 comprises additional 
copies of the service medical records previously reviewed, 
which by definition are not new, 38 C.F.R. § 3.156(a), and VA 
and private treatment records and examination reports from 
July 1993 to November 2001.  These confirm that the veteran 
has refractive error that has increased over time, which has 
been identified as hyperopia, farsightedness, and 
astigmatism, also a type of refractive error.  Webster's II 
New Riverside University Dictionary 133 (Riverside Pub. Co. 
1984).  Although she reported on a VA Persian Gulf Registry 
examination that her visions began to deteriorate while in 
Southwest Asia, having been 20/20 before Persian Gulf 
service, the veteran was both factually incorrect about her 
vision prior to duty in Southwest Asia, and, as a lay person 
not competent to report medical diagnoses or findings, her 
report of specific visual acuity is not new and material 
evidence.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).

Actually, the question whether new and material evidence has 
been presented or secured such as to compel reopening of the 
claim is inapposite to governing regulation as it applies to 
the facts in evidence to the extent that the blurred vision 
for which the veteran seeks compensation is due to refractive 
error.  As a matter of law, the refractive error is still not 
a disability for which VA can pay disability compensation, 
because VA is authorized to pay compensation only for 
disability resulting from disease or injury incurred or 
aggravated in service, and refractive error is not a disease 
or injury under applicable regulation.  38 C.F.R. § 3.303(c).  
Evidence that shows the veteran has refractive error, not 
compensable under the law, is essentially adverse to her 
claim.  Although new, adverse evidence cannot be material 
evidence to reopen a claim.  Villalobos v. Principi, 3 Vet. 
App. 450, 452 (1992).  Thus, the claim must be denied, 
whether because the evidence bearing on refractive error is 
deemed not new and material, or because the claim seeks a 
benefit not provided by law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Regarding visual field defects, as noted above, the Board 
deems these to be part and parcel of the claim for service 
connection for blurred vision, and as such subject to the 
finality of the November 1994 rating decision.  Ashford, 10 
Vet. App. 120.

The evidence submitted since November 1994 includes a January 
1994 outpatient report in which the ocular health and 
binocular vision was normal.  Private optometry examination 
in February 1999 found circumferential lattice degeneration 
in both eyes with overlying vitreous strands.  VA optometry 
examination in February 1999 suspected glaucoma.  VA 
ophthalmologic examination found decreased inferior 
hemisphere field defect bilaterally.  In April 2001 the 
visual field presented differently, as tunnel vision; the 
examiner opined the phenomenon was considered hysterical 
amblyope with minor changes in the left eye and some 
retinitis pigmentosa changes in the right eye and a little 
lattice degeneration peripherally.

All of the evidence revealing changes in the visual field is 
new.  However, none of it relates the changes to service.  
Consequently, none of the evidence of visual field defect can 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability," 
Hodge, 155 F.3d at 1363, in any manner that even suggests a 
link to service.  Consequently, the evidence does not satisfy 
the criteria of new and material evidence regarding the 
question whether any visual field defect was incurred or 
aggravated in service.  38 C.F.R. § 3.156(a).

Finally, the Board does not pursue the question whether the 
visual field defect should be considered for service 
connection a disability due to an undiagnosed illness, 
because there are diagnoses of record for the finding.  Once 
diagnosed, the presumption of service connection afforded 
certain disabilities due to undiagnosed illness is not 
applicable.  38 C.F.R. § 3.317(a)(1)(ii) (2001).

B.  Disability Manifested by Dry Eyes, claimed as an 
undiagnosed illness due to Persian Gulf Service, or on a 
Direct Basis

Statute authorizes the Secretary of Veterans Affairs to 
compensate any Persian Gulf veteran suffering from chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of ten 
percent or more within a presumptive period, as determined by 
the Secretary, following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117 (West Supp. 2001).

Regulation implementing the statute provides, in pertinent 
part:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:
  (i) Became manifest either during 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and
  (ii) By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.

38 C.F.R. § 3.317, as amended, 66 Fed. Reg. 56,614, 56,615 
(Nov. 9, 2001).

Service medical records reveal that the veteran complained of 
irritated eyes at Lyster Army Hospital, Fort Rucker, Alabama, 
on November 1, 1990, five days prior to her deployment to 
Southwest Asia.  On April 1991 demobilization/redeployment 
physical examination the veteran gave a history of eye 
complaints including occasional dust in the eye or sensation 
of dust in the eyes.  The earliest VA outpatient records 
following April 1991 separation from service date from 
October 1991.  They are silent about irritated or dry eyes.  
In July 1993, the veteran sought examination for decreased 
vision, but did not mention dry eyes.  On optometry 
examination in January 1994, she reported reduced visual 
acuity, but made no mention of dry or irritated eyes, and 
examination found normal binocular health.  A September 1997 
VA outpatient record noted the veteran's complaint of aching 
in both eyes and feeling like there was "trash" in them.  
The examiner noted rule out allergy and conjunctivitis.  At 
an October 1998 hearing, the veteran reported that she began 
to have red eyes on an island in the Persian Gulf, for which 
she went on sick call; the doctor gave her eye drops, which 
did not help, and did not make a diagnosis.  Two fellow 
service members who served with the veteran in Southwest Asia 
each wrote in October 1998 her recollection of the veteran's 
eyes becoming red or irritated while in Desert Storm, and 
that she went on sick call, but obtained no relief.

On VA examination in August 1999, the veteran complained of 
dry eyes, unrelieved by allergy eye drops given her by her 
private doctor.  The examiner reported that he found as the 
veteran's private doctor did, that she just had dry eyes.  On 
VA examination in April 2001, the examiner reviewed the 
veteran's VA claims file in detail.  Noting the veteran's 
history of dry eyes, the examiner noted four possible 
explanations, aging, dietary changes and climatic conditions, 
connective tissue disorders, and medication.  After 
discussing the most likely reasons, the examiner found a 
relationship to service unlikely.

The record shows that the various complaints of dry eyes, red 
eyes, irritated eyes, and sensations of dust or trash in the 
eyes are of the same condition.  The first complaint is noted 
before the veteran deployed to the Southwest theater of 
operations.  The veteran's testimony that the condition first 
occurred on an island in the Persian Gulf is not credible 
when seen in juxtaposition with the documented record of 
complaint of eye irritation prior to deployment to Southwest 
Asia.  The lay statements reporting the veteran's red eyes 
while serving in the Persian Gulf are credible, but not 
probative of whether the condition originated there and then.  
Consequently, the presumption of service connection afforded 
disability due to certain undiagnosed illnesses cannot apply 
to the veteran's claim for service connection for dry eyes.  
38 C.F.R. § 3.317(a)(1)(ii) (2001).

The condition is not shown to have been a chronic disease 
diagnosed as such in service during either period of active 
duty such that any later occurrence is service connected.  
38 C.F.R. § 3.303(b) (2001).  It is not subject to any other 
presumption of service connection, either as a chronic 
disease or by virtue of a finding of the Secretary related to 
Southwest Asia service.  See 38 U.S.C.A. §§ 1112(a), 1118 
(West 1991 & Supp. 2001); 38 C.F.R. §  3.307, 3.309(a) 
(2001).

There is a significant hiatus between separation from service 
in April 1991 and the first documented instance of her 
complaint of the symptom after service in September 1997.  
The veteran has shown herself to be adept at seeking medical 
treatment and articulating her complaints.  In light of this 
hiatus, the October 1998 hearing testimony stating or 
implying continuity of symptomatology is not credible.  Thus, 
although the dry, red, irritated eye condition was noted in 
service, there is not continuity of symptomatology with the 
condition as it reappeared in September 1997.  38 C.F.R. 
§ 3.303(b) (2001).

Finally, the dry eye is at best a symptom.  Four possible 
medical explanations have been offered, none of which relates 
the symptom to disease or injury in service.  Consequently, 
service connection is not available as for a disease first 
diagnosed after service but shown by all of the evidence, 
including that pertinent to service, to have been incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The preponderance of the evidence is against granting service 
connection for dry eyes, either as disability due to 
undiagnosed illness presumed incurred in duty in the 
Southwest Asia theater of operations, or on a direct basis.

C.  Back Disability

Service medical records are silent for any complaint, 
treatment, or diagnosis of a back disorder.  The veteran 
testified in October 1998 that she hurt her back while in 
Southwest Asia lifting or moving 30 to 35 pound boxes and 
that she sought treatment.  In a letter to a U.S. 
Representative, she asserted that the military lost or did 
not make records of her complaint and treatment.  In a 
demobilization and redeployment questionnaire of April 1991, 
the veteran indicated that she suffered no injuries in 
Southwest Asia.  Lay statements of October 1998 from 
relatives reported that the veteran had no musculoskeletal 
problems prior to deployment and that she has had back and 
other problems continuously since her return.  One fellow 
service-member reported that the veteran hurt her back 
lifting equipment while serving in Desert Storm, but she 
refused to go on sick call.

Private chiropractic records of March 1996 show the veteran 
with misalignments of the cervical and lumbar spine and with 
chronic muscle spasms.  After several private and VA lumbar 
spine x-rays were negative, a July 1998 magnetic resonance 
imaging (MRI) study at McMillan Memorial Hospital revealed 
minor central disk bulge of the  L4-5 and L5-S1 
intervertebral disks.  Upon review of the claims file and 
examination in April 2001, a VA examiner diagnosed myofascial 
pain syndrome and fibromyalgia with minor degenerative 
changes of C-6 and C-7 vertebrae, mild diffuse osteopenia of 
the thoracic spine, and low back pain with minor central disk 
bulging at L4-5 and L5-S1.  The examiner expressed the 
opinion that there was "a least likely possibility that it 
is service related."  On clarifying addendum of September 
2001, the examiner clarified that the prior opinion meant 
that the onset of back problems was probably in service.  The 
Board interprets the April 2001 opinion to have been a 
misstatement or mis-transcription that meant that the 
findings "at least as likely as not" were related to 
service.

The evidence raises questions about the credibility of the 
veteran's and lay reports of the veteran having sustained an 
injury in service.  Specifically, she apparently denied 
injury contemporaneously with her service, later said she 
hurt her back and had treatment, then had a purported 
contemporaneous familiar report on her behalf that she hurt 
her back, but refused treatment.  All of these statements 
cannot be true.  However, the record does not impeach the 
veteran's reports of her duties in Southwest Asia, and the VA 
examiner essentially concluded upon review of the record that 
the current findings were consistent with the veteran's 
service and as likely as not due to that service.  Thus, the 
current findings are consistent with the "places, types and 
circumstances" of her service.  38 C.F.R. § 3.303(a) (2001).  
When there is an approximate balance of evidence for and 
against a claim, the benefit of the doubt belongs to the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  Giving 
the veteran the benefit of the doubt regarding the fact of 
onset in service, and given that the April 2001 VA examiner's 
opinion represents equipoise in the evidence bearing on the 
medical likelihood of incurrence of the current findings in 
service, the Board concedes the benefit of the doubt and 
grants service connection.  Id.

D.  Right Wrist

Service medical records are silent for complaints, treatment, 
or diagnosis of a right wrist condition during either period 
of service.  The first notation of right wrist complaints is 
in an August 1995 VA outpatient record.  The veteran 
complained of right wrist pain of about one month's duration.  
She denied a history of trauma.  The impression was arthritis 
of the right wrist, rule out carpal tunnel syndrome.  X-ray 
study and orthopedic consultation reports of August 1995 were 
negative.  In October 1998 hearing testimony, the veteran 
reported that her right wrist problems began about April 
1992.  She reported that she could not lift a gallon of milk 
at that time.  An October 1998 statement by a fellow service-
member in Southwest Asia reported the veteran had problems 
with her hands after returning home from the Persian Gulf.

On VA examination in August 1999, the examiner noted the 
veteran's history of right wrist problems including questions 
over time whether she had carpal tunnel syndrome.  The 
examiner noted that electrodiagnostic study of July 1998 
confirmed carpal tunnel syndrome in the right wrist.  The 
examiner diagnosed tenosynovitis and carpal tunnel syndrome 
and opined they were as likely as not related to service.

Finding the conditions diagnosed to be consistent with the 
"places, types and circumstances" of her service, the 
August 1999 VA examiner's opinion warrant's giving the 
veteran the benefit of the doubt to find service connection 
warranted for tenosynovitis and carpal tunnel syndrome of the 
right wrist.  38 C.F.R. § 3.303(a) (2001).



ORDER

Whereas new and material evidence has not been presented or 
secured to reopen a claim for service connection for vision 
defects variously diagnosed as refractive error, astigmatism, 
lattice degeneration and hysterical amblyopia and claimed as 
blurred vision, the benefit sought on appeal is denied.

Service connection for dry eyes as a disability due to an 
undiagnosed illness resulting from service in the Southwest 
Asia theater of operations, or on a direct basis, is denied.

Service connection for chronic myofascial pain syndrome and 
fibromyalgia with minor degenerative changes of C-6 and C-7 
vertebrae, mild diffuse osteopenia of the thoracic spine, and 
low back pain with minor central disk bulging at L4-5 and L5-
S1 is granted.

Service connection for tenosynovitis and carpal tunnel 
syndrome of the right wrist is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

